Title: Memorandum from Thomas Leiper, ca. 29 December 1794 (Abstract)
From: Leiper, Thomas
To: Madison, James


Ca. 29 December 1794. Opposes the provisions of the 1794 statute that imposed duties on snuff. “The Excise is excessively high.” Philadelphia tobacconists “are of the opinion it will introduce Smuggling from Great Britain,” where drawbacks encourage reexport of snuff manufactured there from American tobacco. Urges that the tax be “laid direct upon our Mills”—instead of on the product—“which of the two is the fairest way and will prevent us from defrauding the revenue and the Honest Man.” Discusses the failure of British excise laws to prevent smuggling. In Glasgow there is an excise officer to inspect every two snuff manufacturers. The oaths required of the snuff makers are unavailing, even though “Glasgow is the first Church going Town in Europe and I take it the most religious…. And they also require a standing Army to Dragoon the People into a compliance to the Laws frequent Bloodshed between the Military and the Smuglers is the consequence. The excise system will most certainly create dependants on the Executive and a Standing Army to Assist them to enforce the Law when all this is done what will follow? as certain as I now write an Aristocracy.” The American excise on distilled spirits is based on the British law “made by Willm. Pitt & Co.… How it Came into Congress we cannot tell but the Bill as reported is in the Hand writing of a Clerk of The Treasury…. All the evils of this Country have proceeded from our leading characters haveing an over fondness for British Laws and Customs.” Charges that William Duer, before his bankruptcy, had attempted “to engross the whole business” of snuff manufacture “on the continent.” The whiskey rebels resisted “an Excise which they were taught and did beleive to be the Horror of all free States.” Urges that the excise be replaced by a tax on real estate, which during the present prosperity could, with the impost, quickly pay off the national debt. “The time will come when the People of this country will say to the People of Europe you must take our Tobacco Manufactured and they will be obliged to comply for … they can procure it no where else, and the Manufacturers here can give it to them cheaper than their own manufacturers because the Tobacco can go at one third less freight and the Snuff at one half it will add to the vallue of our Exports on Tobacco 100 ⅌Ct. & 300 ⅌Ct. on Snuff the Tobacco Manufactory may be carried on by any Planter…. We could wish Congress to consider these things and have the Tobacco trade made free the writer of this is so thoroughly convinced of this truth that he would give One Half of his Estate towards the payment of the National Debt to have the Word Excise out of the Constitution…. All the People in Europe are becomeing more free every Day & why may not America?”
